NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                           FOR THE NINTH CIRCUIT                                JAN 14 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50582

              Plaintiff-Appellee,                D.C. No. 5:11-cr-00088-VAP-1

  v.

HECTOR RUIZ-BERNAL, a/k/a Hector                 MEMORANDUM*
Ruiz

              Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                      Argued and Submitted January 9, 2014
                              Pasadena, California

Before: REINHARDT and CLIFTON, Circuit Judges, and RAKOFF, Senior
District Judge.**

       Defendant-Appellant Hector Ruiz-Bernal appeals his conviction and

sentence, following his conditional guilty plea to possessing more than five



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
kilograms of cocaine with the intent to distribute, in violation of 21 U.S.C.

Sections 841(a)(1) and 841(b)(1)(A)(ii). Defendant argues that the district court

improperly denied his motion to suppress evidence that was obtained after his

vehicle was stopped by Border Patrol agents on the Interstate 15 freeway.

Defendant challenges whether the agents had reasonable suspicion to effect the

stop.

        This Court reviews a district court’s determination of reasonable suspicion

de novo, “reviewing findings of historical fact for clear error and giving due weight

to inferences drawn from those facts by resident judges and local law enforcement

officers.” United States v. Valdes-Vega, No. 10-50249, 2013 WL 6768095, at *2

(9th Cir. Dec. 24, 2013) (en banc) (internal quotation marks omitted).

        The agents observed the defendant driving northward on Interstate Highway

15, in “an area where narcotics and alien smuggling frequently occurs.” Among

other suspicious circumstances, the defendant was smoking a cigarette and driving

with all of his windows rolled down despite cold, damp weather, behaviors that the

officers, based on their experience and training, reasonably believed were

consistent with those of smugglers trying to remove odors emanating from illegal

substances. The defendant’s vehicle was in a law enforcement database that

indicated that “the vehicle might be involved in narcotics smuggling through ports


                                          2
of entry.” Moreover, upon seeing the agents’ vehicle, the defendant engaged in

evasive driving tactics, including a marked reduction of his speed to fifteen miles

per hour below the posted speed limit.

      In light of the totality of these circumstances, and giving due weight to the

agents’ experience and reasonable deductions, this Court finds that the district

court did not err in concluding that the Border Patrol agents had reasonable

suspicion for an investigative stop of the defendant’s vehicle. See United States v.

Arvizu, 534 U.S. 266, 273 (2002); Valdes-Vega, 2013 WL 6768095, at *2–4.

      AFFIRMED.




                                          3